Citation Nr: 1206548	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-38 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia, depression, and interpersonal conflict disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April to June 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims folder.

When this matter was before the Board in November 2010, the Board reopened the claim of entitlement to service connection for a psychiatric disability and denied entitlement to service connection for the same.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied entitlement to service connection for a psychiatric disability.  In an August 2011 order, the Court granted the parties' joint motion for remand, vacating the Board's November 2010 decision as to the denial of entitlement to service connection for a psychiatric disability and remanded the case for compliance with the terms of the joint motion.

The Board has recharacterized the issue on appeal as indicated above to include paranoid schizophrenia, depression, and interpersonal conflict disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

In a joint motion for remand the parties agreed that the May 2009 VA medical examination, upon which the Board relied in denying the Veteran's claim for service connection in November 2010, was inadequate.  In reaching this conclusion, the parties agreed that the examiner, after reviewing the claims file, concluded that the medical evidence of record showed that the Veteran "often" reported his psychiatric symptoms had emerged during his teens, several years before he entered military service.  The parties agreed that based in part on this factual predicate, the examiner rendered the opinion that he was unable to opine that the Veteran's thought disorder began during his military service.  The parties agreed that review of the evidence of record does not show that the Veteran "often" reported that his psychiatric symptoms began prior to his military service and that the examiner based his opinion on an inaccurate assessment of the evidence including a June 2004 VA examination wherein the examiner incorrectly deduced the Veteran's age at discharge from active service.  The parties further agreed that the examiner did not comment as the whether the Veteran's condition was aggravated by service.  

As such, the parties agreed in the joint motion for remand that VA is required to provide the Veteran a new examination and medical opinion as to whether his psychiatric disability was caused or aggravated by service.  

To comply with the Court's August 2011 order granting the parties' joint motion to remand, the Board finds that the Veteran must be afforded a VA medical examination. 

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

VA treatment records, including those dated in April 2006, April 2008, and June 2008, reveal that the Veteran is in receipt of Social Security Disability Insurance benefits.  However, the records regarding the award of these benefits have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete Social Security Administration (SSA) record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

Since the claims file is being returned it should be updated to include VA treatment records compiled since August 2008.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identifying information obtained from the Veteran, attempt to obtain VA medical records pertaining to the Veteran that are dated since August 2008.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any psychiatric disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disability found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

